Citation Nr: 0500539	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at 
Law.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.

In August 2002 the Board ordered further development on the 
issue of new and material evidence to reopen the claim of 
service connection for bilateral hearing loss.  In September 
2002 the Board denied the issue of service connection for 
PTSD.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2003 the Court issued an order granting a motion to vacate 
the Board decision and to remand the matter to the Board.  In 
November 2003 the Board remanded both claims for further 
development, to include scheduling the veteran for a hearing.  
In January 2004 the representative withdrew the request for a 
formal hearing and instead had an informal conference with a 
Decision Review Officer.

The RO reviewed the claim for bilateral hearing loss on a de 
novo basis in an August 2004 supplemental statement of the 
case.  The Board finds that a new and material evidence 
analysis is necessary for the issue of service connection for 
bilateral hearing loss because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Thus, the Board must 
first determine if the veteran has submitted new and material 
evidence sufficient to reopen the claim of service connection 
for bilateral hearing loss and the issues are as stated on 
the title page.





FINDINGS OF FACT

1.  The RO, in a May 1977 rating decision, denied a claim of 
entitlement to service connection for hearing loss 
disability.  In June 1977, the veteran was notified of that 
decision and given her appellate rights and procedures.  She 
did not appeal that decision.

2.  The additional evidence submitted since the May 1977 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for bilateral hearing loss 
disability.

3.  Bilateral hearing loss disability, if present, is not 
attributable to service.
 
4.  The claimed in-service stressor, gas mask training, has 
been established.

5.  The evidence shows that the veteran does not have PTSD.
 

CONCLUSIONS OF LAW

1.  The May 1977 rating decision denying service connection 
for hearing loss disability is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the May 1977 RO 
rating decision is new and material, and the claim of service 
connection for bilateral hearing loss disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385 (2004).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the October 1999 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
February 2004, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The AOJ provided the veteran a rating decision in October 
1999, a statement of the case (SOC) in February 2000, and 
supplemental statements of the case (SSOCs) in February 2002 
and August 2004 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate her claims.  The AOJ wrote to the 
veteran in February 2004 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate her 
claims.  Specifically, the veteran was notified that VA has a 
duty to assist her in obtaining evidence necessary to 
substantiate her claims.  The veteran was notified that she 
should identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military, service personnel 
records, and VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As for 
private medical records, the veteran identified private 
treatment for PTSD.  However, she did not provide an 
authorization of release that was signed by her, even though 
the RO asked her in a June 2004 letter to sign one.  The duty 
to assist is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Therefore, no further duty with 
regard to obtaining private medical records is necessary.

The October 1999 rating decision, the February 2000 SOC, and 
the February 2002 and August 2004 SSOCs informed the veteran 
of the evidence in the possession of VA.  As for the duty to 
notify the veteran of an inability to obtain identified 
records, the veteran did not sign an authorization for 
release of her private medical records.  Thus, there is no 
other evidence to obtain.  Additionally, The AOJ fully 
complied with the directives of the November 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a September 1999 letter, the AOJ told the veteran that she 
should submit evidence showing an in-service stressor and 
private medical evidence showing treatment of PTSD.  In a 
March 2002 letter, the veteran stated that she did not have 
any additional evidence to submit.  In a June 2002 letter, 
the AOJ informed the veteran that she should submit any 
additional evidence to the Board.  In the February 2004 VCAA 
letter, the AOJ told the veteran that she had the right to 
submit additional evidence on the claims.  In a November 2004 
letter, the AOJ again told the veteran that she should submit 
any additional evidence to the Board.  Put simply, the AOJ in 
essence told the veteran to submit any evidence in her 
possession that pertains to her claims.  Therefore, any lack 
of an explicit request to submit any evidence in the 
veteran's possession is a harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the November 2004 letter, the AOJ informed the veteran 
that her case was being forwarded to the Board and, in 
effect, that VA would not undertake any further development 
in his claims.  Based on the above analysis, the Board finds 
that VA has fulfilled its duty to assist the veteran in the 
development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Bilateral Hearing Loss

A.  Factual Background

In the May 1977 rating decision, the RO denied service 
connection for hearing loss on the basis that there was no 
evidence showing that she had the disorder. The evidence 
before the RO at the time of the May 1977 rating decision 
included service medical records. 

Service medical records show that on January 1975 entrance 
examination an audiogram reflects the following puretone 
thresholds in decibels:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
5
5
20
XX
LEFT
15
10
10
15
15

At the entrance examination, the veteran denied having or 
having had hearing loss.  Service medical records show no 
complaints or findings of hearing loss.

On December 1975 separation examination an audiogram reflects 
the following puretone thresholds in decibels:







HERTZ



500
1000
2000
4000
6000
RIGHT
10
5
5
25
5
LEFT
10
5
5
25
10

At the separation examination the veteran denied having or 
having had hearing loss.

Since the May 1977 RO rating decision, the relevant evidence 
submitted is a report of a July 2004 VA examination.  The 
veteran reported that she had difficulty hearing since 1975, 
and she attributed such difficulty to being unprotected when 
exposed to noise at a motor pool.  She denied any significant 
post-service occupational or recreational noise exposure.  
She noted frequent sounds in her ears and head - buzzing, 
ringing, and roaring, especially at night and sometimes 
during the day "when too much is going on."  Throughout 
testing, the veteran was humming and mumbling to herself, 
despite being advised that this would interfere with her 
ability to hear sounds at threshold.  She also exhibited a 
lot of activity - fidgeting constantly, rocking the chair 
vigorously, and kicking her feet on and off.  Although her 
demeanor was agreeable, her actions were not compliant.  For 
example, she pulled out the insert earphones to "take a 
break" after only one test was completed.  It was unclear 
whether her actions were intentionally disruptive or whether, 
for whatever reason, she was simply incapable of performing 
the tasks appropriately.

An audiogram reflects the following puretone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
40
45
LEFT
35
30
35
35
30

The examiner noted that the audiometric thresholds should not 
be used for rating purposes.  Speech audiometry revealed 
speech recognition abilities of 100 percent and 96 percent in 
the right and left ears, respectively.  

The otoscopic examination revealed clear canals and intact 
tympanic membranes.  Audiometric test results indicated 
minimal response levels, which would indicate a mild to 
moderately severe hearing loss at both ears.  The examiner 
noted that admitted speech awareness threshold was 10 
decibels higher than that observed during speech threshold 
testing.  Speech recognition scores in quiet were excellent.  
The tympanometry indicated normal middle-ear mobility and 
pressure in both ears.  The acoustic reflex thresholds were 
present for all stimuli, and reflex decay findings were 
unremarkable.  Otoacoustic emissions were robust through 
approximately 3000 hertz at both ears.  

The examiner indicated that the responses were not considered 
reliable enough to adequately ascertain hearing sensitivity.  
The examiner noted that in the very unlikely event that the 
above thresholds were correct for frequencies 500 to 4000 
Hertz, the veteran would have a mild-to-moderate loss in the 
right ear and a mild loss in the left ear.  The examiner 
added that the sounds she described hearing were as or more 
likely due to psychiatric and pharmacological factors rather 
representative of noise-induced tinnitus.  The examiner noted 
that regardless of whether she truly had a hearing loss, the 
separation examination showed normal hearing and no decrease 
in hearing relative to the entrance examination.  The 
examiner concluded that therefore, it was unlikely that 
military noise exposure would be the theoretical cause of her 
hearing loss.

B.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§ 20.302(a)(2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Specifically, under old version of 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may also be granted for an organic 
disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

C.  Analysis

The report of July 2004 VA examination pertains to the 
question of whether the veteran has a current hearing loss 
disability.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  The prior denial was based upon a fact that 
there was no evidence of a current hearing loss disability.  
If the Board accepts that there is a hearing loss disability, 
the basis for the denial no longer stands.  Based upon the 
reason for the prior denial, this evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is thus reopened.

In this case, the record does not establish that the veteran 
has a hearing loss disability that meets the requirements of 
38 C.F.R. § 3.385.  The veteran had some elevated thresholds 
in both ears at 4000 Hertz on the separation examination.  
However, the audiogram results did not meet the requirements 
establishing a hearing loss disability (38 C.F.R. § 3.385) 
and there is no evidence that she had a compensable hearing 
loss disability within one year of separation from active 
service.  The July 2004 examination revealed testing that the 
examiner indicated should not be used for rating purposes.  
Throughout testing, the veteran was humming and mumbling to 
herself, despite being advised that this would interfere with 
her ability to hear sounds at threshold.  She also exhibited 
a lot of activity and her actions were not compliant.  The 
examiner also noted that the admitted speech awareness 
threshold was 10 decibels higher than that observed during 
speech threshold testing. The examiner indicated that the 
responses were not considered reliable enough to adequately 
ascertain hearing sensitivity.  The examiner noted that it 
was very unlikely that recorded audiometric thresholds were 
correct.  

The Board notes that the veteran has stated that she has a 
hearing loss.  The veteran is competent to report 
symptomatology that comes to her through her senses, such as 
decreased hearing.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, her lay opinion cannot be accepted as 
competent evidence to the extent that it purports to 
establish a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 482, 494-95 (1992).

In short, the record is devoid of evidence that shows that 
the veteran has a hearing loss disability for which service 
connection can be granted.  Furthermore, even if the 
appellant had a hearing loss disability, the examiner 
concluded that it was not due to service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Service connection for bilateral 
hearing loss is denied.

III.  PTSD

A.  Factual Background

Service medical records are negative for complaints or 
diagnosis of a psychiatric disorder.  The January 1975 
service entrance examination report notes that psychiatric 
examination was normal.  The December 1975 report of 
separation examination reflects that psychiatric examination 
was normal.  She denied having or having had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.

Private treatment records show that the veteran complained 
that she was nervous in October 1976.  No relevant diagnosis 
was provided.

Service personnel records show that the veteran had two 
Article 15s for actions in late 1975 - being absent without 
authority and failing to report to her appointed place of 
duty.  She was separated from service for failure to maintain 
an acceptable standard for retention.

VA medical records reflect that in July 1999 that the veteran 
had auditory hallucinations consisting of voices, which she 
identified as voices advising her or commenting on her.  The 
doctor stated that the voices were in the nature of a PTSD 
flashback because they were clearly related to a traumatic 
stress and because they began at the time of the stress.  The 
doctor noted that there was no evidence of pre-traumatic 
psychosis, or any reason to suspect schizophrenia, or another 
psychotic disorder.  He concluded, therefore, that the most 
parsimonious diagnosis was PTSD.

In a statement in support of the claim, received in September 
1999, the veteran stated that during gas mask training in 
service, her gas mask leaked, which made it difficult for her 
to breathe.  She stated that she thought she was going to die 
and tried to take off the gas mask in order to breathe.  She 
indicated that she was unable to do so because the staff held 
her down.  She reported that her eyes were watering and she 
was gasping for breath as she was trying to fight off the 
staff as a result of horror and fear.  She related that as a 
result of the experience, she was unable to be in the 
presence of the smell of gas due to the feeling of 
suffocation.  She stated that she had increased irritability, 
depression, trouble concentrating, extreme watchfulness, and 
an increased startle response.

The veteran was hospitalized at a VA medical center in April 
2000 for five days for increased confusion, self-injuries, 
and erratic behavior.  On admission, it was noted that the 
veteran had been participating in a PTSD research study but 
that the research team felt that a psychosis disorder may 
have occurred prior to the incident that supposedly caused 
PTSD.  She reported a 20-year history of auditory and visual 
hallucination symptoms that wax and wane.  The impressions of 
the medical doctor who examined the veteran on admission were 
psychosis not otherwise specified, rule out substance-induced 
psychosis, rule out psychosis due to general medical 
condition, and rule out major depressive disorder with 
psychotic features.  

On the second day of the hospitalization, the veteran 
underwent a mental status examination performed by a medical 
doctor.  It was noted that the veteran had a history of PTSD.  
The Axis I diagnoses were stimulant abuse, rule out 
substance-induced psychosis, and PTSD.  The doctor again 
noted that the veteran had a history of PTSD.  On the third 
day of hospitalization, the veteran underwent another mental 
status examination, which was done by a psychiatrist.  The 
Axis I diagnoses were psychosis not otherwise specified; rule 
out psychosis secondary to a general medical condition, 
substance abuse; rule out schizophrenia; rule out 
schizoaffective disorder; rule out dementia secondary to a 
general medical condition, possible related dementia; rule 
out dissociative disorder; rule out PTSD; crack cocaine 
abuse; and rule out intravenous drug addiction.  

On the fourth day of hospitalization, the veteran had another 
mental status evaluation performed by a medical doctor.  The 
differential diagnoses were cocaine-induced psychotic 
disorder versus paranoid-type schizophrenia versus 
schizoaffective disorder; and PTSD.  The doctor noted that 
tomorrow the diagnosis of PTSD and the precipitating event 
would be discussed.  On the final day of hospitalization, the 
veteran underwent a final mental status evaluation performed 
by the same doctor who examined her on the fourth day.  The 
differential diagnoses were cocaine-induced psychotic 
disorder, and cocaine dependence.  The discharge summary, 
which was prepared by the doctor who examined the veteran on 
the last two days of the hospitalization, reflects that the 
Axis I diagnoses were only substance-induced psychotic 
disorder and cocaine dependence.

In a July 2000 VA outpatient treatment record, a registered 
nurse indicated that the diagnosis of PTSD, which was made in 
July 1999, was based on the veteran's report of a traumatic 
experience in association with gas mask training during 
service.  The registered nurse concluded that, therefore, the 
diagnosis of PTSD from that incident would be considered 
service connected since there were no symptoms of PTSD before 
this incident.  In November 2000, a physician assistant 
diagnosed PTSD, a history of cocaine abuse, and a history of 
psychosis.  A mental status examination was not performed.

The veteran's father submitted a statement in which he 
indicated that prior to service, the veteran had had no 
problems.  He related that after service, she seemed to be a 
different person.

The veteran underwent a VA examination in January 2001, which 
was performed by a psychologist.  The report of the 
examination indicates that the veteran had been exposed to a 
traumatic event during gas mask training in basic training in 
which she feared that she would be smothered.  She stated 
that she smelled fumes, which frightened her, and that she 
thought she was going to die.  The report notes that her 
response involved intense fear, helplessness, and horror.  
With regard to reexperiencing the traumatic event, the report 
states that she had recurrent and intrusive distressing 
recollections of the event mostly at night, when she had 
nightmares.  She reported that she did not like to put gas in 
the car and did not cook because she had a gas stove.  As to 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, the report reflects 
that the veteran put her head under the pillow to avoid 
thoughts of the event and that she avoided people.  She did 
not want to see to her old Army buddies, and she had some 
difficulty remembering parts of the trauma.  She could not 
remember who put the mask on her head.  She had a restricted 
range of affect.  She felt distant from other people and had 
no boyfriend.  

With respect to persistent symptoms of increased arousal, the 
report notes that the veteran experienced difficulty falling 
and staying asleep.  She experienced irritability and 
outbursts of anger.  She had difficulty concentrating and was 
hypervigilant.  She had the above-mentioned symptoms for more 
than three months, and these symptoms had persisted since 
basic training.

The Axis I diagnoses were PTSD by self-report data and 
schizophrenia, chronic paranoid type.  The examiner stated 
that she viewed the veteran's behavior as far more 
representative of psychosis - schizophrenia, paranoid type, 
rather than PTSD.  The examiner stated that it was possible 
that the veteran's fright over the gas mask experience with 
the feeling of smothering may be related to the psychotic 
thought process but that it was difficult, if not impossible, 
to determine the extent to which the diagnosis of PTSD had 
any validity of its own.  The examiner indicated that she did 
not view the veteran in the same light as the psychiatrist 
who examined her in July 1999.  The examiner stated that the 
veteran did seem to experience a traumatic event.  The 
examiner noted, however, that the manner in which the veteran 
described the auditory hallucinations showed that they were 
in no way related to any combat or training trauma.  The 
examiner stated that they were quite comparable to auditory 
hallucinations experienced by a schizophrenic.  The report of 
examination notes that the voices dialogued with each other 
and were of a command type.  The examiner stated that the 
veteran was impulsive and unreliable.  The veteran's behavior 
was noted to replicate that of the schizophrenic.  The 
examiner stated that it was as likely as not that the veteran 
suffered from schizophrenia, paranoid type, and often in 
acute exacerbation.  The report notes that premorbid 
functioning appeared normal but that the veteran's behavior 
was noted to have changed during service.  The veteran's 
inability to remember events was noted to manifest in 
confabulations and her concrete thinking was noted to typify 
schizophrenia and not PTSD.

VA medical records show that the veteran underwent a 
psychological evaluation in April 2001.  The psychologist 
noted the diagnosis of PTSD made based on her report of a 
malfunction of her gas mask during basic training.  The 
psychologist indicated that the most notable finding in her 
current testing was her psychosis.

VA treatment records reflect in October 2001 a nurse 
practitioner diagnosed psychosis not otherwise specified and 
PTSD.  No mental status examination was performed by the 
nurse practitioner.  In February 2002, a physician assistant 
and a medical doctor noted that the veteran had PTSD and 
depression with psychotic features.  The physician assistant 
and the medical doctor did not perform a mental status 
examination.  In May 2002, following a mental status 
examination, a medical doctor diagnosed psychosis not 
otherwise specified and cocaine dependence, in remission per 
the veteran's report.  In July 2002 a following a mental 
status examination, a physician assistant diagnosed psychosis 
not otherwise specified.  The veteran underwent seven mental 
status examinations performed by a physician assistant during 
the period from September 2002 to February 2004, and the 
diagnosis was psychosis not otherwise specified versus 
paranoid schizophrenia.  In May 2004 a nurse practitioner 
diagnosed PTSD, schizophrenia, and depression.  The nurse 
practitioner did not perform a mental status examination.

B.  Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

C.  Analysis

In this case, the record establishes a diagnosis of PTSD and 
a medical nexus opinion linking such to the veteran's 
reported having feeling as if she were being smothered during 
gas mask training.  38 C.F.R. § 3.304(f).  The fact that 
soldiers generally undergo gas mask training during basic 
training.  Such fact is consistent with the circumstances of 
service.  38 U.S.C.A. § 1154(a).  Therefore, the Board 
accepts that the veteran had a non-combat event in service.  
However, the veteran was not in combat and the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.  In light of the 
above, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
veteran currently has PTSD.

The psychiatrist who diagnosed PTSD in July 1999 premised the 
diagnosis on the fact that the auditory hallucinations were 
in the nature of a PTSD flashback.  That psychiatrist 
indicated that there was no evidence of a pre-traumatic 
psychosis, schizophrenia, or other psychotic disorder.  
However, subsequent evidence clearly shows that the veteran 
has a psychotic disorder separate from any diagnosis of PTSD.  

In that regard, the January 2001 VA examiner indicated that a 
diagnosis of PTSD was based solely by self-report data.  On 
the other hand, the examiner's diagnosis of schizophrenia was 
unequivocal.  The examiner viewed the veteran's behavior as 
far more representative of psychosis than PTSD.  The examiner 
noted that it was difficult, if not impossible, to determine 
the extent to which the diagnosis of PTSD had any validity of 
its own.  The examiner disputed the July 1999 psychiatrist's 
diagnosis.  The examiner stated that while the veteran did 
seem to experience a traumatic event, the manner in which she 
described the auditory hallucinations showed that they were 
in no way related to any combat or training trauma.  The 
examiner added that they were quite comparable to auditory 
hallucinations experienced by a schizophrenic.  The examiner 
indicated that her concrete thinking was noted to typify 
schizophrenia and not PTSD, and that her behavior was noted 
to replicate that of the schizophrenic.  The examiner stated 
that it was as likely as not that the veteran suffered from 
schizophrenia, paranoid type, and often in acute 
exacerbation.  In short, to the extent that the examiner made 
a diagnosis of PTSD, it is of limited probative value.

Moreover, although two doctors during the April 2000 VA 
hospitalization diagnosed PTSD on the second and fourth days 
of treatment, respectively, the first doctor did not provide 
any basis for a current diagnosis of PTSD other than noting 
before and after a mental status evaluation that the veteran 
had a history of PTSD.  The second doctor diagnosed PTSD on 
the fourth day but did not diagnose that disorder again when 
she examined the veteran on the last day and did not note a 
diagnosis of PTSD in the discharge summary.

As for the other diagnoses of PTSD made in November 2000, 
October 2001, January 2002, and May 2004, none of the medical 
professionals conducted a mental status examination.  Also, 
none of those medical professionals was a psychologist and 
only one of them was a medical doctor.  On the other hand, 
the current diagnosis of a psychotic disorder is based on 
mental status examinations.

The Board places greater weight on the medical evidence 
showing no diagnosis of PTSD than on the medical evidence 
showing a diagnosis of PTSD because the medical opinions that 
the veteran has a disorder other than PTSD are for the most 
part more recent and are based on mental status examinations.  
Also, the opinion of the January 2001 VA examiner is based on 
a review of the veteran's claims file.  Ultimately the Board 
has the obligation to assess the weight of the evidence.  
There is a clear conflict in the record.  Some examiners have 
entered a diagnosis of PTSD.  Others have entered other 
diagnoses.  Few have actually justified the diagnoses with 
reasoning (thus reducing probative value).  However, the 
examiner that determined that the appellant's symptoms of 
hallucinations were just that, hallucinations, was far more 
convincing than the opinion that the events were actually 
flashbacks.  

This Board Member has reviewed and considered each piece of 
evidence and concludes that the opinion that hallucinations 
were more consistent with schizophrenia is more probative 
than the opinion that the appellants hearing of voices were 
in the nature of flashbacks.  Cumulatively, the evidence 
establishes that the veteran does not have PTSD.  Therefore, 
the evidence shows that the veteran has a psychotic disorder 
and does not have PTSD.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.




ORDER

The application to reopen a claim of service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


